DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.
Claims 75-102 are currently pending in the instant application.  Claims 81 and 88-102 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 14 February 2020.  Claims 75-80 and 82-87 are under consideration in the instant Office action.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 February 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.


Terminal Disclaimer
The terminal disclaimer filed on 26 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No:
9878009,
9580483,
9089525,
10413590,
9878008,
9273107,
9889178,
9889177,
9974833,
9925242,
9895416,
8951966,
and U.S. Pat. Appl.:
15959054
16282103
16282086
16282029
16282002
15895812
16282058
16281967


Allowable Subject Matter
Claims 75-80 and 82-87 are allowed.

This application is in condition for allowance except for the presence of claims 81 and 88-102 directed to an invention non-elected without traverse.  Accordingly, claims 81 and 88-102 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Christine J Saoud/Primary Examiner, Art Unit 1647